760 N.E.2d 172 (2001)
In the Matter of Kevin B. RELPHORDE.
No. 45S00-0009-DI-552.
Supreme Court of Indiana.
December 21, 2001.
ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below.
Facts: While representing a client in a suit raising some frivolous claims, the client failed to respond to the defendant's motion to dismiss, resulting in dismissal of the client's case. Later, the respondent ignored the client's telephone calls and lied to the client. The respondent also failed to file an appeal or post-conviction petition as requested by another client. He failed to refund that client's retainer and to respond to the Commission's demand for information.
Agreed Violations: The respondent violated Ind. Professional Conduct Rule 1.1, which requires that lawyers provide competent representation; Prof.Cond.R. 1.2(a), which requires lawyers abide by a client's decisions concerning the objectives of representation; Prof.Cond.R. 1.3, which requires that lawyers act with reasonable diligence and promptness in representing a client; 1.4(a), which requires lawyers keep their clients reasonably informed about the status of a matter and promptly comply with reasonable requests for information; Prof.Cond. 1.16(d), which requires lawyers, upon termination of representation, take steps to the extent reasonably practicable to protect a client's interests; Prof.Cond.R., 3.1 which prohibits lawyers from filing frivolous complaints, and Prof. Cond.R. 8.4(c), which prohibits lawyers from engaging in conduct involving dishonesty, fraud, deceit or misrepresentation.
Discipline: Ninety-day suspension with automatic reinstatement conditioned on the respondent's refund of the $3,000 paid by the criminal appeal client.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. The period of suspension shall begin January 23, 2002. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission; to the hearing officer; and to all other entities as provided in Ind.Admission and Discipline Rule 23(3)(d).
All Justices concur.